MEMORANDUM CASES.
An application for a writ of mandate directing the respondent Municipal Court to set aside an order forfeiting bail bonds and entries of judgments thereon having been denied by the superior court, the petitioner appealed.
[1] The questions presented having been determined inSeaboard Surety Co. v. Municipal Court, 208 Cal. 596
[283 P. 289, Los Angeles Surety Co., Inc., v. Municipal Court,111 Cal.App. 133 [295 P. 591], and Eureka Casualty Co. v.Municipal Court, ante, p. 261 [28 P.2d 709], the petition cannot be granted.
The order is affirmed.
Stephens, P.J., and Archbald, J., pro tem., concurred. *Page 786